Case: 15-50566      Document: 00513457447         Page: 1    Date Filed: 04/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 15-50566                           FILED
                                  Summary Calendar
                                                                        April 8, 2016
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARNOLD REYNA ALANIZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:90-CR-31-2


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Arnold Reyna Alaniz, federal prisoner # 53351-080, appeals the denial of
his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). The district
court found that a sentence reduction was not warranted. We review the
district court’s denial of the motion for an abuse of discretion. United States v.
Henderson, 636 F.3d 713, 717 (5th Cir. 2011). “A district court abuses its
discretion if it bases its decision on an error of law or a clearly erroneous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50566     Document: 00513457447     Page: 2   Date Filed: 04/08/2016


                                  No. 15-50566

assessment of the evidence.”      Id. (internal quotation marks and citation
omitted).
      Reyna Alaniz contends that the district court gave excessive weight to
his state conviction for attempted murder of a police officer and the purity of
the heroin involved in his federal offense, and gave insufficient weight to policy
statements regarding recidivism and the need to avoid unwarranted sentence
disparities. The record shows that the district court gave due consideration to
the arguments Reyna Alaniz presented in favor of his motion and concluded
that a reduction was not warranted in light of the 18 U.S.C. § 3553 factors and
the particular circumstances of the case. See United States v. Whitebird, 55
F.3d 1007, 1010 (5th Cir. 1995). Specifically, the district court focused on the
seriousness of Reyna Alaniz’s federal drug convictions and his criminal history,
which were relevant to the § 3553(a) factors of public safety concerns, the lack
of respect for the law, and the seriousness of the offense. See § 3553(a)(2)(A),
(C). The district court also discussed positive factors which weighed in favor
of the reduction, such as the relevant policy statements regarding recidivism
and unwarranted sentencing disparities, as well as Reyna Alaniz’s
postconviction conduct. The district court ultimately concluded that Reyna
Alaniz’s criminal history and the danger that a reduced sentence posed to the
public outweighed these positive factors. Reyna Alaniz’s request that we weigh
the factors anew is unavailing. Finally, Reyna Alaniz’s unwarranted-disparity
argument is without merit because it amounts to a request that the court make
a sentencing reduction mandatory when requested under amendments to the
Sentencing Guidelines. See United States v. Smith, 595 F.3d 1322, 1323 (5th
Cir. 2010).




                                        2
    Case: 15-50566   Document: 00513457447    Page: 3   Date Filed: 04/08/2016


                               No. 15-50566

     The district court did not abuse its discretion in denying relief. See
Henderson, 636 F.3d at 717; Whitebird, 55 F.3d at 1010. Thus, the judgment
of the district court is AFFIRMED.




                                     3